McLAUGHLIN, Circuit Judge
(dissenting) .
The above opinion of the majority is another ineffectual attempt at smoothing out this contratemps. Despite some textual changes the central situation remains the same. We created it by, as the opinion states, “affirmatively commanding the respondent Judge to answer the petitions.” The same opinion now condemns that action of ours as “undesirable”. We made the judge a party to the litigation. He was thus forced by this court to see to it that his view as the sitting judge was properly presented to this tribunal. As between the primary litigants he admittedly was and is strictly non-partisan. What he did and all that he did was give us his decisional thinking. We take that, find that he followed our instructions, re-assert his complete impartiality and then oust him from the suits under a practice which we are restricting to those instances where a judge for one reason or another is allegedly biased.
In this mess of our own making it is shabby treatment to penalize the fine judge concerned for conscientiously obeying our order. No amount of soft language can cover this up or excuse it. It is a little bit late to try to make amends but at the very least we should discharge the rule forthwith without any restrictions whatsoever and leaving the judge completely free to choose his own course.